FILED
                              NOT FOR PUBLICATION                            MAR 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RAMESH PRASAD; FOUZIA GULNAR                    No. 07-72788
 PRASAD,
                                                 Agency Nos. A078-642-384
               Petitioners,                                  A078-642-385

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges

        Ramesh Prasad and his wife, Fouzia Gulnar Prasad, natives and citizens of

Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NV/Research
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition

for review.

       We reject petitioner’s contention that the BIA erred by failing to weigh the

appropriate evidence in considering the motion to reopen. See Fernandez v.

Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed nearly three years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and Prasad failed to establish changed

country conditions in Fiji to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d
942, 945 (9th Cir. 2004) (“The critical question is … whether circumstances have

changed sufficiently that a petitioner who previously did not have a legitimate

claim for asylum now has a well-founded fear of future persecution.”).

       To the extent Prasad challenges the BIA’s September 23, 2004 order

denying asylum, withholding of removal and relief under the Convention Against

Torture, we decline to consider the contentions because they have already been

rejected by this court in Prasad v. Gonzales, No. 04-75207, 2006 WL 620750 (9th

Cir. Mar. 14, 2006). See Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991)


NV/Research                                2                                     07-72788
(explaining that under the ‘law of the case doctrine,’ one panel of an appellate

court will not reconsider questions which another panel has decided on a prior

appeal in the same case).

              PETITION FOR REVIEW DENIED.




NV/Research                               3                                    07-72788